Christiancy, J.
We see no legal ground upon which the witness, Dumphy, could have been allowed to testify to the commission by the defendant of another and distinct larceny from that for which he was oh trial. The general rule is well settled that the prosecution are not allowed to prove the commission of another and distinct offense, though of the same kind with that charged, for the purpose of rendering it more probable in the minds of the jury that he committed the offense for which he is on trial; and this would be the natural and inevitable, effect upon the minds- of the jury, of the admission of such evidence, on whatever ground or pretense it might be admitted; and the defendant would thus be prejudiced on the trial of the offense charged, by proof which he has no reason to anticipate, of an offense for which lie is not on trial, and to which, when properly called upon to defend, he may have a perfect defense. There is nothing to take this case out of this general rule, and to admit such evidence in this case would be to admit it in all.
The ground, on which the court admitted it, was that • it tended to show prior intimacy between the defendant and one Stewart, a witness in the cause, who had testified' to certain confessions of the defendant, and thus to corroborate him. This, however, was clearly but a pretense, since *305such intimacy conlcl have been shown without giving evidence of another larceny j but if it could not, still the evidence of such distinct offense could not be admitted for the collateral, or at least merely subordinate, purpose of corroborating a witness in the cause. This would be to give more importance to such subordinate or incidental question than to the principal question in issue, the guilt or innocence of the party on trial. The admission .of this evidence was therefore clearly erroneous.
There was no error in the refusal of the court to charge that it is not safe to convict a defendant on the uncorroborated testimony of an accomplice, or any number of accomplices. This was exclusively ' a question for the jury, and we refer to People v. Jenness, 5 Mich., 305, for the principle involved and the duty of the court in charging the jury.
But, for the error above explained, a new trial must be awarded. Let it be so certified to the recorder’s court.
The other Justices concurred.